Citation Nr: 0608061	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-35 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine with history of 
intermittent lumbar strain.

2.  Entitlement to a rating in excess of 30 percent for 
degenerative arthritis of the cervical spine.

3.  Entitlement to a rating in excess of 30 percent for left 
shoulder regional myofascial pain syndrome.

4.  Entitlement to a rating in excess of 20 percent for right 
shoulder regional myofascial pain syndrome. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1975 to September 1978 and again from March 1984 to 
August 1996.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied ratings in 
excess of 10 percent for disorders of each shoulder, and 
granted an increased rating to 30 percent (effective July 26, 
2002) for degenerative arthritis of the cervical spine.  It 
also arises from a February 2003 rating action by the 
Milwaukee RO, which increased the disability rating for the 
veteran's low back disorder to 20 percent (effective 
September 6, 2002).  In a May 2005 rating action, the RO 
granted higher evaluations, rating the veteran's low back 
disorder at 40 percent (effective September 6, 2002), her 
left shoulder disorder at 30 percent (effective from August 
16, 2002), and her right shoulder disorder at 20 percent 
(effective August 16, 2002).     


FINDINGS OF FACT

1.  Degenerative arthritis of the lumbar spine with history 
of intermittent lumbar strain is manifested by pain with 
limitation of motion, but does not involve ankylosis, or 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
allowing for little intermittent relief, nor does it involve 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 

2.  Degenerative arthritis of the cervical spine is 
manifested by pain and limitation of motion, but does not 
involve ankylosis, or severe intervertebral disc syndrome 
causing recurring attacks with intermittent relief, nor does 
it involve incapacitating episodes having a total duration of 
at least four weeks during the past 12 months.

3.  Left shoulder regional myofascial pain syndrome is 
manifested by pain which limits motion to no less than the 
shoulder level, but does not involve muscle injury that is 
severe.

4.  Right shoulder regional myofascial pain syndrome is 
manifested by pain which limits motion to no less than the 
shoulder level, but does not involve muscle injury that is 
severe.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for degenerative 
arthritis of the lumbar spine with history of intermittent 
lumbar strain is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 and 5295 (2002 and 2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 5243 (2005).

2.  A rating in excess of 30 percent for degenerative 
arthritis of the cervical spine is not warranted.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 (2002 and 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 
5243 (2005).

3.  A rating in excess of 30 percent for left shoulder 
regional myofascial pain syndrome is not warranted.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.56, 4.71a, Diagnostic Codes 5019, 5201, and 
5302 (2005).

4.  A rating in excess of 20 percent for right shoulder 
regional myofascial pain syndrome is not warranted.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.56, 4.71a, Diagnostic Codes 5019, 5201, and 
5302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002). Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as the claims in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since none of 
the ratings with respect to the disabilities on appeal are 
initial ratings, the rule from Francisco is applicable to all 
the issues in this decision.  The Board notes that had any of 
the claims been for a greater original rating after an 
initial award of service connection, then all of the evidence 
submitted in support of those claims would be considered, and 
separate ratings could be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2. 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.

A.  Lumbar and Cervical Spine Disorders

The veteran's service-connected lumbar spine condition was 
evaluated under Diagnostic Code 5295 for lumbosacral strain 
and Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.  Her cervical spine disorder was evaluated 
under Diagnostic Code 5293 for intervertebral disc syndrome 
and Diagnostic Code 5290 for limitation of motion of the 
cervical spine.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the lumbar and 
cervical spine.  Effective September 23, 2002, VA revised the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  At that time, VA also reiterated the 
changes to Diagnostic Code 5293 (now reclassified as 
Diagnostic Code 5243) for intervertebral disc syndrome.

The Board will evaluate the veteran's spine claims under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version would accord her the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; (2) 
whether an increased rating is warranted under the "new" 
criteria for intervertebral disc syndrome at any time on or 
after September 23, 2002; and (3) whether an increased rating 
is warranted under the "new" criteria for other disabilities 
of the cervical or thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).

The RO considered all these changes in adjudicating the 
veteran's claims regarding both the lumbar and cervical 
spine.  The October 2003 statement of the case (SOC) and the 
May 2005 supplemental SOC (SSOC) considered the old and new 
criteria for evaluating disc disease, and the old and new 
criteria for rating general diseases of the lumbar and 
cervical spine.  The old and new rating criteria were 
provided to the veteran and her representative in these 
documents.  Therefore, there is no prejudice to the veteran 
by this Board decision.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 
percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Disabilities manifested by limitation of motion in the 
cervical spine were evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  
Evaluations of 10, 20, and 30 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
cervical spine, respectively.

The Board points out that the veteran's low back disorder has 
been rated at 40 percent since September 6, 2002 and her 
cervical spine disorder has been evaluated at 30 percent 
since July 26, 2002.  As a rating in excess of 40 percent is 
not possible for a low back disorder under the above noted 
provisions of the old Diagnostic Codes 5295 and 5292, and a 
rating in excess of 30 percent is not possible for the 
cervical spine condition under the provisions of the old 
Diagnostic Code 5290, there is no need to discuss the 
application of these Diagnostic Codes further.  

Turning to the provisions which could possibly provide higher 
ratings for the veteran's service-connected low back and 
cervical spine disorders, it is pertinent that the rating 
criteria that were in effect prior to September 23, 2002, 
provided that pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent rating.  A 40 percent evaluation is to 
be assigned when the intervertebral disc syndrome is severe, 
when there are recurring attacks, with only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 
10 percent evaluation is appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome is to be rated 0 percent disabling.  Diagnostic Code 
5293, in effect prior to September 23, 2002.  

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively 
or postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Diagnostic Code 5293, 
effective September 23, 2002.  

Finally, effective September 26, 2003, VA revised the 
criteria for evaluating all disabilities of the spine, 
including intervertebral disc syndrome.  The new criteria 
provide that the General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine under diagnostic codes 5235 to 
5243, unless a disability under Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The General Rating Formula for 
Diseases and Injuries of the Spine reads as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis		20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height		10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Under the current provisions, VA may evaluate intervertebral 
disc syndrome, Code 5243, (preoperatively or postoperatively) 
either under the General Rating Formula for Diseases and 
Injuries of the Spine (provided above) or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes read as follows:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

The veteran essentially maintains that the currently assigned 
40 percent evaluation for her low back disorder and the 
currently assigned 30 percent rating for her cervical spine 
problem do not reflect the severity of the disabilities.  The 
reports of VA examinations conducted in July 2002, October 
2002, December 2002, June 2003, and March 2005, and the 
records of private treatment in September 2002, provide 
detailed descriptions of the veteran's service-connected low 
back and neck disorders.  

These records indicate that the service-connected low back 
disability involves degenerative disc disease that has been 
described as mild.  There is no disc herniation or canal 
stenosis, and no evidence of focal disc or nerve root 
pathology.  On most recent examination in March 2005, range 
of motion was only mildly restricted, with pain noted at 
extremes of motion.  The veteran cancelled the range of 
motion testing in April 2005 however the most recent range of 
motion testing performed in December 2002 indicated that the 
veteran had forward flexion to 90 degrees, hyperextension to 
25 degrees, and lateral bending to 25 degrees.  Straight leg 
raising was negative in December 2002, and neurological 
testing of the lower extremities was completely negative.  In 
March 2005 straight leg raising was limited to between 60 and 
62 degrees by her hamstrings, with no radiating pain 
provoked.  Additional low back symptoms have included 
occasional muscle spasm, tenderness, and pain (described as 
episodic), without radiation of pain.  Back flare-ups occur 
related to activity, and are relieved, usually, in about 3 
hours by sitting or lying down.  She does not have associated 
symptoms related to her back.  The veteran reported that the 
only treatment for her low back problems has been 
medications.  The report of a private MRI performed in 
September 2002 showed mild degenerative disc disease and 
facet arthropathy with no focal disc herniation or canal 
stenosis.    

Turning to the veteran's degenerative arthritis of the 
cervical spine, the medical evidence of record shows that the 
veteran has mild to moderate degenerative changes of the 
lower cervical spine.  In March 2005, cervical spine range of 
motion was found to be limited to about 50 % of normal.  The 
veteran cancelled range of motion testing in April 2005 
however the most recent range of motion testing in June 2003 
indicated that she could flex her neck to 45 degrees (which 
is normal), and extend to 30 degrees (with 45 degrees being 
normal).  Lateral bending was to 30 degrees, bilaterally 
(with 45 being the norm).  The veteran could rotate the neck 
to 60 degrees, bilaterally (with 80 being normal).  She 
experiences pain, tenderness, knotting, with some muscle 
spasm noted off and on during the appeal period.  She 
reportedly treats the neck problems with chiropractic 
manipulations, ice packs and heat.  The veteran reports 
episodes of flare-ups related to her activity level.  She 
experiences additional restriction of movement and function 
during these brief flare-ups and they typically last about a 
day.   

As is explained below, the Board finds that the medical 
evidence found on objective examination of the veteran's 
degenerative arthritis of the lumbar spine with history of 
intermittent lumbar strain and her degenerative arthritis of 
the cervical spine, does not show that increased ratings are 
warranted under any applicable rating criteria in effect at 
any time during the appeal period.

The Board notes that the veteran may obtain a greater 
disability rating by combining separate evaluations for any 
chronic orthopedic and neurologic manifestations under 38 
C.F.R. § 4.25.  Here, however, it is noteworthy that the 
above examinations do not confirm that the veteran 
experiences neurologic symptoms characteristic of disc 
disease of the lumbosacral spine or the cervical spine.  The 
VA physician who conducted the VA examinations in March 2005 
opined that the veteran's degenerative arthritis of the 
lumbar spine with history of intermittent lumbar strain was 
only mild in severity, and that the veteran's degenerative 
arthritis of the cervical spine was only mild to moderate.  
While the veteran has exhibited some muscle spasm over the 
years in both the area of the cervical spine and that of the 
low back, there is no medical evidence of record showing that 
the low back disorder involves pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, and little intermittent relief.  Without these 
findings of pronounced intervertebral disc syndrome, a higher 
evaluation of 60 percent, pursuant to the old rating criteria 
cannot be awarded for intervertebral disc syndrome of the low 
back under Diagnostic Code 5293.  38 C.F.R. § 4.71a, DC 5293.  
Additionally, the degenerative arthritis of the cervical 
spine has never been shown to result in severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
As such, a higher rating of 40 percent is not warranted for 
the service-connected neck disorder under the old criteria 
found at Diagnostic Code 5293.  38 C.F.R. § 4.71a, DC 5293.

Turning to one method of rating disorders of the spine under 
the new rating criteria (by employment of the General Rating 
Formula for Diseases and Injuries of the Spine), the Board 
finds that the disability due to the veteran's low back 
disorder does not approach the severity of symptoms 
identified in the criteria for the next higher evaluation (50 
percent).  For such an increased evaluation, the veteran's 
degenerative arthritis of the lumbar spine with history of 
intermittent lumbar strain would have to involve unfavorable 
ankylosis of the thoracolumbar spine, a symptom not 
demonstrated.  Consequently, the next higher evaluation of 50 
percent, pursuant to the new rating criteria in the General 
Formula, is not warranted for the veteran's service-connected 
low back disorder.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Likewise, the disability due to the veteran's cervical spine 
disorder does not approach the severity of disability 
identified in the criteria for the next higher evaluation (40 
percent).  To meet this criteria, the evidence would have to 
show unfavorable ankylosis of the entire cervical spine.  
Since the veteran does not have such ankylosis, the next 
higher evaluation of 40 percent, pursuant to the new rating 
criteria in the General Formula, is not warranted for the 
veteran's service-connected degenerative arthritis of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Finally, turning to the alternate method currently employed 
for rating spinal disorders, the Board notes that without 
incapacitating episodes having a total duration of at least 
six weeks during the previous twelve months, a 60 percent 
evaluation is not warranted for the low back disability.  
Additionally, without incapacitating episodes having a total 
duration of at least four weeks during the previous twelve 
months, a 40 percent evaluation is not warranted for the 
degenerative arthritis of the cervical spine.  The Board 
notes that the rating schedule defines an incapacitating 
episode is a period of acute signs and symptoms that require 
bed rest prescribed by a physician and treatment by a 
physician.  While the examiner in March 2005 indicated that 
the veteran "occasionally misses work because of symptoms", 
there is no evidence that the low back or neck disorders have 
caused any period (much less a period, or periods, amounting 
to four to six weeks during one year) of acute signs and 
symptoms that require bed rest prescribed by a physician.  
Without such incapacitating episodes during any period of 
time under current consideration, higher ratings for the low 
back or the neck disorders are not warranted under this 
alternate method currently employed for evaluating 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).  With regard to both the low back and neck disorders, 
the veteran's primary complaint has been debilitating pain. 
The Board concludes, however, that a disability rating 
greater than the currently assigned rating of 40 percent for 
the service-connected degenerative arthritis of the lumbar 
spine with history of intermittent lumbar strain, and a 
disability rating greater than 30 percent for degenerative 
arthritis of the cervical spine, based upon functional 
impairment, pain, and weakness that she experiences as a 
consequence of use of her low back and neck, are not 
warranted.  The current evaluations appropriately reflect the 
functional impairment (including pain, flare-ups, and 
reduction in full range of motion) that the veteran 
experiences.  Additional functional loss due to pain such as 
to warrant the next higher evaluation is not evident for 
either the neck or the low back disorder.  Moreover, where a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Thus, since the veteran has 
been granted the maximum rating possible under Diagnostic 
Code 5292 (for the low back) and under Diagnostic Code 5290 
(for the cervical spine), the analysis required by DeLuca, 
supra, would not result in higher schedular ratings. 

In sum, for the reasons stated above, there is insufficient 
symptomatology shown to warrant a rating in excess of 40 
percent for the veteran's degenerative arthritis of the 
lumbar spine with history of intermittent lumbar strain or a 
rating in excess of 30 percent for the veteran's degenerative 
arthritis of the cervical spine, under any applicable 
Diagnostic Code.  No version of Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243 effective September 
2003) would result in a higher rating for either condition.  
Additionally, the revised General Rating Formula for Diseases 
and Injuries of the Spine would not result in a higher rating 
for either disability.  Finally, there is insufficient 
evidence of incapacitating episodes, as defined by 
regulation, to warrant higher ratings under the alternate 
method for rating disorders of the spine.  Consequently, 
ratings in excess of 40 percent and 30 percent for 
disabilities of the low back and neck, respectively, are not 
warranted.

B.  Disorders of the right and left shoulder

The veteran is left hand dominant.  She has had long standing 
bilateral shoulder disability due to problems variously 
identified over the years as tendonitis, bursitis, 
arthralgia, rhomboid strain, and regional myofascial pain 
syndrome.  Service connection was granted for right and left 
shoulder disabilities in March 1997.  The veteran submitted 
her claim for increased ratings in August 2002.  

Since August 16, 2002, the veteran's left shoulder disorder 
has been rated at 30 percent disabling, and her right 
shoulder disorder has been rated at 20 percent.  Both 
disabilities have been evaluated under Diagnostic Codes 5019-
5302 (for rating bursitis and disability to muscle group II).

Bursitis is rated based on limitation of motion of the 
affected part, like degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5019.  

Limitation of motion of the arm (shoulder) is rated under DC 
5201.  A 20 percent evaluation is warranted where movement of 
the minor arm is limited to shoulder level or to a point 
midway between the side and shoulder level.  A 30 percent 
rating contemplates limitation of the major arm to the point 
midway between the side and the shoulder level or limitation 
of the minor arm to 25 degrees from the side.  A 40 percent 
rating is in order when the major arm is limited to 25 
degrees from the side.   38 C.F.R. § 4.71a, Diagnostic Code 
5201.

Full abduction of the shoulder is to 180 degrees; limitation 
of movement at shoulder level would be 90 degrees. 38 C.F.R. 
§ 4.71, Plate I.

The veteran's bilateral shoulder regional myofascial pain 
syndrome has also been evaluated under Diagnostic Code DC 
5302, the criteria used to evaluate disabilities of muscle 
group (MG) II, the extrinsic muscles of shoulder girdle: (1) 
pectoralis major II (costosternal); (2) latissimus dorsi and 
teres major (teres major, although technically an intrinsic 
muscle, is included with latissimus dorsi); (3) pectoralis 
minor; (4) rhomboid. MG II affects the depression of arm from 
vertical overhead to hanging at side (1, 2); downward 
rotation of scapula (3, 4); muscles (1) and (2) also act with 
Group III muscles in the forward and backward swing of arm.

When disability to MG II is severe, a 40 percent rating is 
assigned if on the dominant side, and a 30 percent rating is 
for application on the non-dominant side.  If the disability 
is moderately severe, 30 and 20 percent ratings are assigned 
the dominant and non-dominant sides, respectively.  For 
moderate injury to MG II, a 20 percent rating is applicable 
to either side.  Slight disability of MG II, warrants a 
noncompensable rating, regardless of side.  38 C.F.R. § 4.73, 
Diagnostic Code 5203.

Under 38 C.F.R. § 4.56(c), the cardinal signs and symptoms of 
muscle disability are identified as loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.   Severe disability 
of muscles is described at 38 C.F.R. § 4.56(d)(4).  The 
description includes the following: a record of consistent 
complaints of the cardial signs and symptoms of muscle 
disability as defined in paragraph (c); evidence of inability 
to keep up with work requirements; adherent scars indicating 
wide damage to muscle groups; loss of deep fascia or muscle 
substance; soft flabby muscles; muscles that swell and harden 
abnormally in contraction; severe impairment of function on 
tests of strength, endurance, and coordination movements; 
diminished muscle excitability to pulsed electrical current; 
visible or measurable atrophy; and induration or atrophy of 
an entire muscle.    
  
The most detailed medical evidence regarding the severity of 
the veteran's left and right shoulder disabilities during the 
appeal period is found in reports of VA examinations in 
October 2002 and March 2005.  In October 2002, the veteran 
reported complaints of constant pain, soreness and burning in 
the acromioclavicular (AC) area.  She denied weakness, 
stiffness and swelling, but complains of instability.  Flare-
ups were noted with extended use.   Physical examination 
revealed markedly decreased range of motion, tenderness in 
the AC joints bilaterally, right greater than left, and 
palpable "knots" in the left scapular area.  On range of 
motion testing, four individual measurements were taken for 
each direction.  The average of the four enumerated levels 
reached on flexion was 108 degrees on the right and 92 
degrees on the left.  On abduction it was 119 degrees on the 
right and 102 on the left.  The examiner diagnosed bursitis 
on the left and indicated that the veteran's bilateral 
rhomboid strain had resolved.

On VA examination in March 2005, the examiner discussed the 
veteran's service-connected disability as actually involving 
not the shoulders but the upper trapezius and parascapular 
muscles bilaterally.  Pain was reported to be at a level of 4 
to 5 on a scale of 1 to 10.  The veteran reported arm 
weakness, considerable stiffness, knots, and crepitus 
bilaterally.  The shoulders did not lock, give out, or swell, 
but fatigability and lack of endurance were noted.  Flare-ups 
were reported as occurring three to four times per year.  
Flare-ups reportedly cause her to reduce her activity level 
and have caused her to take off from work a few times a year.  
Treatment included massages, ice packs and heat.  On physical 
examination, range of motion of the shoulders was found to be 
near full, but with mild discomfort noted at the extremes.  
There was tenderness to palpation in a broad area involving 
the trapezius muscles and sternocleidomstoids, and tenderness 
also along the scapular border over the levator scapulae and 
rhomboid muscles.  Focal tenderness was noted over the AC 
joints bilaterally.  No tenderness was reported at the 
subacromial area of the shoulders.  Impingement sign 
maneuvers elicited no greater pain than at other extremes of 
motion.  Rotator cuff muscle testing showed strength in the 
low normal range for supraspinatus, infraspinatus and 
subscapularis.  Yeragson's maneuver was negative.  Tinel's 
sign was not present at either wrist.  Biceps, triceps, and 
brachioradialis reflexes were normal.  Grip strengths were 
measured at 16kg on the right and 20 kg on the left.  The 
examiner diagnosed the veteran with features of fibromyalgia 
pain syndrome.  The examiner noted that physical examination 
revealed that there was no evidence of bursitis of the 
shoulders, and no evidence of focal rhomboid strain or other 
focal muscular or bursal problems.  Her symptoms were found 
to be consistent with myofascial pain syndrome.

Regardless of how the veteran's right and left shoulder 
conditions are diagnosed, the Board finds, for reasons 
explained below, that the disability on the left side has not 
risen to a level warranting a rating in excess of 30 percent, 
and that disability on the right has not risen to a level 
warranting a rating in excess of 20 percent.   

As for limitation of motion, the Board notes that the most 
recent examination in March 2005 reveals that the veteran 
enjoys nearly full range of motion bilaterally, albeit with 
some pain at extremes in range of motion.  Multiple tests of 
range of motion performed in October 2002 show that neither 
arm is restricted in motion below the shoulder level.  Under 
Diagnostic Code 5201, such disability would only be evaluated 
as 20 percent on both sides.  For an increased (40 percent) 
rating on the left, and an increased (30 percent) rating on 
the right, the arm would have to be limited in motion to 25 
degrees from the side.  Such disability is not shown and an 
increase for either side is not warranted under Diagnostic 
Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Turning to disability to MG II, the Board points out that for 
an increased rating above 30 percent on the left and above 20 
percent on the right, the veteran's disability to the muscles 
would have to be found to be severe.   While the veteran does 
exhibit some of the cardinal signs and symptoms of muscle 
disability identified at 38 C.F.R. § 4.56(c), such disability 
cannot be considered severe on either side.  While the 
veteran may have had to take off from work for a few days a 
few times a year during flare-ups, this is not evidence that 
her shoulder problems cause an inability to keep up with work 
requirements.  The veteran does not have adherent scars 
indicating wide damage to muscle groups.  None of the 
following have been identified on examination:  loss of deep 
fascia or muscle substance; soft flabby muscles; muscles that 
swell and harden abnormally in contraction; severe impairment 
of function on tests of strength, endurance, and coordination 
movements; diminished muscle excitability to pulsed 
electrical current; visible or measurable atrophy; and 
induration or atrophy of an entire muscle.  Without findings 
of severe muscle injury, the veteran's left and right 
shoulder disabilities do not warrant increased ratings under 
the provisions of Diagnostic Code 5302.

There are no other applicable Diagnostic Codes for rating the 
veteran's right and left shoulder disorders.

The Board notes that the veteran's primary complaint with 
regard to the shoulders has been constant debilitating pain 
and fatigability.  The Board concludes, however, that a 
disability rating greater than the currently assigned rating 
of 30 percent for the service-connected left shoulder 
regional myofascial pain syndrome, and disability rating 
greater than the currently assigned rating of 20 percent for 
right shoulder regional myofascial pain syndrome, based upon 
functional impairment, pain, and weakness that she 
experiences as a consequence of use of her shoulders, is not 
warranted.  The Board points out that in the May 2005 
supplemental statement of the case (SSOC), the RO 
specifically indicated that additional functional loss due to 
pain was considered in the assignment of the increased 
ratings (to 20 and 30 percent, respectively) then provided, 
and made effective back to the start of the appeal period.  
The current evaluation appropriately reflects the functional 
impairment to the left and right shoulders, with full 
consideration of all factors contemplated in DeLuca, supra.  
Additional functional loss due to pain such as to warrant the 
next higher evaluation is not evident in either shoulder.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  

In sum, without evidence of greater disability (limitation of 
motion of either arm to 25 degrees from the side, or severe 
injury to MG II), increased ratings for the left and right 
shoulder are not warranted. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in October 2002 and December 2002, RO 
decisions in November 2002 and February 2003, the October 
2003 statements of the case (SOC), and the May 2005 
supplemental statements of the case (SSOCs).  Those 
correspondence advised the claimant of the information 
necessary to substantiate her claims, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The claimant has 
not alleged that VA failed to comply with the notice 
requirements of the VCAA, and she was afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The RO's October and December 2002 letters did not 
specifically tell the claimant to provide any relevant 
evidence in her possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Nevertheless, 
as a practical matter, the Board finds that she has been 
notified of the need to provide such evidence, for the 
following reasons.  The letters informed her that additional 
information or evidence was needed to support her claim and 
asked her to send the information or evidence to VA.  In 
addition, the October 2003 SOC contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  
Furthermore, the May 2005 SSOC specifically concluded with a 
sentence asking the veteran to please submit any other 
evidence she had in her possession that she thought pertains 
to the claims.  When considering the notification letters, 
the rating decisions on appeal, the SOC and the SSOCs, as a 
whole, the Board finds that she was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claims.  Moreover, there is no allegation 
from the claimant that she has any evidence in her possession 
that is needed for a full and fair adjudication of the 
claims.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court held, in part, that adequate VCAA notice 
applies to all five elements of a "service connection" 
claim, which include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  When the veteran first 
filed her claims for service connection, notice was provided 
to her on the elements needed to grant the benefits sought.  
Since that benefit (service connection) was, in fact, granted 
with respect to the issues on appeal, any deficiencies in the 
notice provided at that time were clearly not prejudicial to 
the veteran.  As discussed more fully above, VA provided the 
veteran with full notice of all elements of her claim.  
November 2002 and February 2003 RO decisions and the October 
2003 SOC  provided VCAA notice as to the ratings assigned the 
now service-connected disabilities.  Although the veteran was 
not provided a VCAA letter on the effective date aspects of 
the claims, she was, in fact, informed of effective date 
provisions.  When increases were awarded, she was told that 
the date of the increases were the date she was shown by 
medical evidence to have had increased complaints (see the 
November 2002 and February 2003 RO decisions), or the date of 
receipt of her claim (see the May 2005 SSOC).  Any failure by 
VA to not include this information in the context of a VCAA 
notice letter was not prejudicial to the veteran since she 
has actual knowledge of how VA assigns effective dates for 
increased ratings (that is - date of claim or date medical 
evidence shows an increase is warranted).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  While the 
initial notice letter issued in October 2002 provided some 
notice prior to the AOJ decision, full notice was only 
provided in communications issued after the initial decision.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  Although the claimant was not 
provided full notice prior to the first adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
veteran in May 2005.  Not only has she been provided with 
every opportunity to submit evidence and argument in support 
of her claims and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

Here, the RO provided the veteran numerous appropriate 
examinations during the course of this appeal.  These include 
examinations in October 2002, December 2002, June 2003 and, 
most recently, in March 2005.  The veteran was scheduled for 
range of motion examinations on two separate occasions in 
April 2005 but she cancelled both of examinations.  (A 
February 2005 letter informed the veteran that her claims may 
be disallowed if she failed to report to examinations.)  The 
Board notes that the examinations she did attend provided all 
the evidence necessary for evaluation of the veteran's 
service-connected disorders.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's low back, neck, or bilateral 
shoulder disabilities since she was last examined.  While the 
most recent VA examination reports do not enumerate specific 
measurements as to range of motion of the pertinent joints, 
the examiners do speak to this matter in a fashion that is 
more than adequate.  Additionally, specific measurements are 
reported with regard to range of motion of the neck, low 
back, and shoulders in relatively recent examination reports, 
and the veteran has not indicated that range of motion has 
decreased since those findings were reported.  The veteran 
has not reported receiving any recent treatment specifically 
for these conditions (other than at VA and private 
facilities, which records are in the file), and there are no 
records suggesting an increase in disability has occurred 
that is not documented in the VA examination findings.  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The March 2005 VA examination reports are thorough and 
supported by VA outpatient treatment records, private 
treatment records, and reports of other relatively recent 
examinations.  There is no rule as to how current an 
examination must be, and the Board concludes the examinations 
in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

A rating in excess of 40 percent for degenerative arthritis 
of the lumbar spine with history of intermittent lumbar 
strain is denied.

A rating in excess of 30 percent for degenerative arthritis 
of the cervical spine is denied.

A rating in excess of 30 percent for left shoulder regional 
myofascial pain syndrome is denied.

A rating in excess of 20 percent for right shoulder regional 
myofascial pain syndrome is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


